DETAILED ACTION
This action is responsive to application filed on April 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, line 4 “the context snippets” it should read “the context snippet”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-13, 17 and 19 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Tomkins (US Patent Application Publication No. US 20210295822 A1)

Regarding claim 1, Tomkins teaches a method for in-application search, comprising: receiving an indication that a user desires to search for content within a document; (See Tomkins [0036] “the computer system 110 may use ontology data obtained from the ontology database 138 to retrieve a set of documents [Thus, to search for content within a document] from the document database 134 in response to a query [i.e. indication] provided by the client [Thus, from a user] computing device 104.” See also Tomkins [0111] “Providing the set of retrieved documents may include sending a list of the identifiers and corresponding text [i.e. content] of the set of retrieved documents to a client computing device.”)

responsive to the indication, building an index for the document and a vector table for the document, the index comprising information for term searching and the vector table comprising information for semantic searching; (See Tomkins [0193] Disclosing that after obtaining a query [Thus, responsive to the indication] from a user a text summarization based on n-grams of the document(s) may be generated using indices, “some embodiments may use an index to directly determine which n-grams [i.e. information for term searching] of one domain class found in a query [i.e. indication] may map to an n-gram of another domain class, where the index may be generated [Thus, building an index] from associations of different ontologies.” See also Tomkins [0037] "A domain vector for a document can indicate various types of information relevant to the usefulness of the document...Some embodiments may then use one or more machine learning models to determine learned representations, such as categories, scalar values, or embedding vectors, for the documents." See also Tomkins [0100] “domain vector may include a computed domain vector determined from the embedding vectors of the query.” See also Tomkins [0109] " After determining a distance measurement between the query score vector and each respective domain vector of a respective document of a set of documents...Additionally, or alternatively [Thus, responsive to the indication (i.e. query)], some embodiments may update or generate [Thus, building] a domain vector for a document [i.e. a vector table for the document] based on the count and types of vertices of an ontology graph that corresponds with the embedding vectors of the document." See Tomkins [0067] “may determine an embedding vector associated with an n-gram using a model based on both the n-gram itself and the context surrounding the n-gram (e.g., other n-grams, syntax, semantics)” See also Tomkins [0143] “after receiving a query including the n-gram “aFib,” some embodiments may generate an expanded query that includes the n-gram “DVT” for use in a semantic search. [Thus, the vector table comprising information for semantic searching]”
Examiners note that the broadest reasonable interpretation of “vector table” can be a table and/or any other form of structure(s) that allow a semantic search to be performed.)

performing a term search for a query from the user based upon the index; performing a semantic search for a query from the user based upon the vector table; (See Tomkins [0051] “Data sent in the query 204 from the client computing device 202 may include query text or terms used to retrieve documents.” See also Tomkins [0243] “Some embodiments may use an index that matches n-grams [i.e. terms] of a query with n-grams stored in or otherwise associated with documents [Thus, performing a term search for a query from the user based upon the index]” See also Tomkins [0050] “some embodiments may use inputs provided by a user to perform semantic searches” See also Tomkins [0044] “Some embodiments may retrieve the set of documents based on...word vectors” [Thus, performing a semantic search for a query from the user based upon the vector table])

aggregating search results from both the term search and the semantic search; (See Tomkins [0051] “some embodiments may expand a query based on an ontology graph to increase the effectiveness of a semantic search." (See Tomkins [0101] “Some embodiments may expand the query by determining associated concepts of the query via clusters or other aggregations of learned representations of n-grams of the query in a domain space combining ontology graphs at different hierarchies” See Tomkins [0143] “after receiving a query including the n-gram “aFib,” some embodiments may generate an expanded query that includes the n-gram “DVT” for use in a semantic search.” See Tomkins [0142] “some embodiments may receive a query from a user having an account indicating that the user is a “class 3” user for the domain “domain 2.” In response, some embodiments may update a ranking of documents retrieved using the term “aFib” [Thus, search results from a term search] such that documents retrieved using an expanded query [Thus, search results from a semantic search] having the n-gram “Non-Valvular Atrial Fibulation” shown in the box 832 is assigned a greater priority in a search ranking. For example, a first document and second document may have been retrieved based on the term “aFib” and a second document may have been retrieved based on the n-gram “Non-Valvular Atrial Fibulation.” The first document may have been initially assigned a relevance score of “90” and the second document may have been initially assigned a relevance score of “90.” As further discussed in this disclosure, various operations may be performed to modify a relevance score, such as by adding, subtracting, multiplying, applying an exponential term, or the like, where it should be understood that the prioritization of a document in a set of query results [Thus, aggregating search results from both the term search and the semantic search]”)

select a subset of aggregated search results; and present the subset to the user. (See Tomkins [0238] “FIG. 15 is an example user interface including an ontology-generated summary, in accordance with some embodiments of the present techniques. The UI 1500 shows a search bar 1510 displaying the query, “nursing mothers and benzoyl peroxide.” After an interaction with the UI element 1512, some embodiments may display a first search result box 1520 having a document summary 1522 [Thus, select a subset of aggregated search results]” Thus, present the subset to the user)

Regarding claim 2, Tomkins teaches identifying a context snippet for a second subset of the aggregated search results; (See Tomkins [0232] “Some embodiments may select a set of text documents for training purposes, where different subsets of text documents may be associated with each other For example, some embodiments may obtain a first text document representing the body of a research article, a second text document representing the abstract for the research article, and a third text document representing a protocol derived from the research article [Thus, identifying a context snippet]” See also Tomkins [0234] “Some embodiments may obtain a set of text documents and perform one or more operations to extract a respective pre-existing text summary [i.e. a context snippet] from each respective document of the set of text documents. [Thus, identifying a context snippet for a second subset of the aggregated search results]”)

sending the context snippet and the query to a trained machine learning model; (See Tomkins [0257] “The neural network model may be trained to determine whether or not a set of n-grams is likely to include an answer to a query based on a training set of sequences. For example, some embodiments may use a feed-forward neural network with a backpropagation mechanism to determine a probability score that a sequence of n-grams of would include an answer to a user query. [Thus, sending the context snippets and the query to a trained machine learning model]”)

receiving from the trained machine learning model a quick answer; (See Tomkins [0104] “some embodiments can train a BERT-based machine learning model to predict answers based on training queries from a stored library of queries and answers [i.e. quick answer], where the answers for the queries may include semantic search results.” See Tomkins [0242] “For example, a query of a user may be written in the natural language form, “Does it take long to grow E. coli.” Some embodiments may use the query to search through a corpus of documents to retrieve an answer to the query in a protocol, where the protocol may recite “Escherichia coli requires 24 hours to incubate. [i.e. quick answer]” [Thus, receiving from the trained machine learning model a quick answer])

presenting the quick answer as part of the subset of results. (See Tomkins [0242] “For example, a query of a user may be written in the natural language form, “Does it take long to grow E. coli.” Some embodiments may use the query to search through a corpus of documents to retrieve an answer to the query [Thus, presenting the quick answer] in a protocol, where the protocol may recite “Escherichia coli requires 24 hours to incubate. [i.e. quick answer]” See also Tomkins [0104] “some embodiments can train a BERT-based machine learning model to predict answers based on training queries from a stored library of queries and answers [i.e. quick answer], where the answers for the queries may include semantic search results. [Thus, presenting the quick answer as part of the subset of results]”)

	Regarding claim 3, Tomkins teaches wherein prior to building the document index and vector table: determining whether an existing index for the document and an existing vector table for the document are available; (See Tomkins [0200] “the process 1300 may include obtaining a set of natural language documents” See also Tomkins [0209] “the process 1300 may include determining whether a set of domain-specific indices is available [i.e. existing index]” See also Tomkins [0039] “some embodiments may identify a vertex of an ontology graph based on a first embedding vector” See also Tomkins [0039] “Some embodiments may identify a vertex of an ontology graph based on a first embedding vector by matching the first embedding vector with a set of embedding vectors corresponding with a set of vertices of the ontology graph.” See also Tomkins [0155] “the process 1000 may include determining whether the set of adjacent vertices or indirectly associated vertices include vertices [Thus, existing vector table] of an ontology graph” Thus, determining whether an existing index for the document and an existing vector table for the document are available)

determining whether the document has been modified since the existing index and the existing vector table were created; (See Tomkins [0189] “some embodiments may detect changes in concepts or other categories assigned to a word, name, phrase, or other n-grams across different documents or different versions of a document [Thus, determining whether the document has been modified]” See also Tomkins [0351] “While the above describes showing comparisons between two versions of a same document to track changes of the document, some embodiments may track changes in n-grams over time based on the use of the n-gram in multiple documents over time...some embodiments may update associations between different concepts or other n-grams over time based on documents authored or otherwise obtained at different times [Thus, since the existing index and the existing vector table were created]”)

responsive to determining that an existing index and an existing vector table are available and to determining that the document has not been modified, skipping building the index and vector table and using the existing index for the term search and the existing vector table for the semantic search. (See Tomkins [0209-0210] “If a determination is made that a cross-domain index that includes the initial set of n-grams is available [i.e. existing index], operations of the process 1300 may proceed to block 1334...selecting one or more indices based on the set of domain category values, as indicated by block 1334. Some embodiments may use a single index that includes one or more keys based on an n-gram, an embedding vector determined from an n-gram, or a domain category value and has, as a value a corresponding n-gram of a different domain category value.” See also Tomkins [0242] “some embodiments may use one or more indices to obtain or process information based on a query” [Thus, skipping building the index and using the existing index for the term search] See also Tomkins [0155] “If a determination is made that the set of adjacent vertices or indirectly associated vertices include vertices of an ontology graph having a different class or domain, some embodiments may proceed to operations described for block 1038. [Thus, skipping building the vector table and using the existing vector table for the semantic search]”)

Regarding claim 7, Tomkins teaches wherein performing the semantic search comprises: determining a length of the query; (See Tomkins [0130] “FIG. 7 shows an example of an initial query and an expanded query, in accordance with some embodiments of the present techniques. The query 701 includes a first n-gram 710, a second n-gram 720, and a third n-gram 730. As shown in FIG. 7, the first n-gram 710 is the word “very,” the second n-gram 720 is the word, “720,” and the third n-gram 730 is the word “people.” It should be recognized that while each word in the query 701 is an n-gram of the query 701 [Thus, determining the number of n-grams (i.e. length) of the query]”)

responsive to determining that the length is greater than a threshold, performing a semantic search using the query. (See Tomkins [0281] “some embodiments may satisfy a set of criteria by having a minimum number [i.e. threshold] or minimum ratio of shared n-grams. For example, after determining a similarity score between a computer-generated query and a user-provided query based on a shared number of n-grams, some embodiments may determine whether the similarity score satisfies a minimum ratio of shared n-grams or a minimum number of shared n-grams [Thus, determining that the number of n-grams (i.e. length) is greater than a threshold]. If a determination is made that the similarity score satisfies the set of criteria, some embodiments may proceed to operations described for block 1646 [i.e. performing a semantic search using the query]. Otherwise, operations of the process 1600 may proceed to operations described for block 1648.”)

	Regarding claim 9, Tomkins teaches saving the index and the vector table for later use. (See Tomkins [0006] “The process may include updating a set of ontology graphs comprising a set of vertices and edges associating the set of vertices with each other based on the set of vectors, where each respective vertex of the set of vertices corresponds with a vector of the set of vectors [Thus, the vector is saved for later use], is associated with a corresponding domain indicator of the vector...The process may include updating an index [Thus, the index is saved for later use] based on the set of ontology graphs, where a record of the index associates one or more vertices of the set of ontology graphs with one or more documents”)

	Regarding claim 10, Tomkins teaches wherein the index comprises a prefix tree and wherein the vector table is created by vectorizing the document at a plurality of levels. (See Tomkins [0274] “some embodiments may use an index stored in the form of a trie (i.e. prefix tree)” See also Tomkins [0037] “A domain vector [i.e. vector table] for a document can indicate various types of information relevant to the usefulness of the document, such as an associated expertise level for each of a plurality of domains, a count of words, a count of words having more than a specified number of syllables, or the like. [Thus, vectorizing the document at a plurality of levels]”)

Regarding claim 11, Tomkins discloses all of the elements of claims 1 and 3 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claims 1 and 3 applies equally as well to those elements of claim 11.

Regarding claim 12, Tomkins discloses all of the elements of claim 2 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12.

Regarding claim 13, Tomkins discloses all of the elements of claim 1 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 13.

	Regarding claim 17, Tomkins discloses all of the elements of claim 7 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17.

	Regarding claim 19, Tomkins discloses all of the elements of claims 1, 2 and 3 in method form rather than computer readable medium form. Tomkins also discloses a computer readable medium (0117). Therefore, the supporting rationale of the rejection to claims 1, 2 and 3 applies equally as well to those elements of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US Patent Application Publication No. US 20210295822 A1), in view of Perez (US Patent Application Publication No. US 20120047130 A1).

Regarding claim 4, Tomkins teaches all the limitations of claim 1.

Tomkins does not explicitly disclose determining a number of results in the subset of search results; responsive to the number falling below a threshold number of results: identifying a secondary search provider;

However, Perez discloses determining a number of results in the subset of search results; responsive to the number falling below a threshold number of results: identifying a secondary search provider; (See Perez [0061] “If the number or quality of results is determined [Thus, determining a number of results in the subset of search results] to be below a certain threshold value [Thus, responsive to the number falling below a threshold number of results], a second set of service repositories [Thus, identifying a secondary search provider] may then be searched using the generated query or a variation thereof in order to obtain additional results”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins to incorporate the teachings of Perez to determining a number of results in the subset of search results, responsive to the number falling below a threshold number of results identifying a secondary search provider 

One would be motivated to do so to obtain additional results [Perez 0061].

	Perez additionally disclose invoking the secondary search provider with the query. (See Perez [0061] “If the number or quality of results is determined to be below a certain threshold value, a second set of service repositories [i.e. secondary search provider] may then be searched using the generated query or a variation thereof in order to obtain additional results [Thus, invoking the secondary search provider with the query]”)

	Regarding claim 5, Tomkins further in view of Perez, teaches all limitations and motivations of claim 4, further comprising: receiving a second set of search results from the secondary search provider; (See Perez [0037] “the service search module 130 may be specifically associated with one or more service repositories” See Perez [0039] “the results provided by the service search module 130 [Thus, receiving a second set of search results from the secondary search provider] may be displayed in one of several tabbed displays in a portion of the IDE's 110 display.”)

presenting a subset of the second set of search results to the user. (See Perez [0039] “Once the query results are returned and filtered [Thus, a subset], the service search module 130 can present the set of search results [Thus, presenting a subset of the second set of search results to the user]”)

	Regarding claim 6, Tomkins further in view of Perez, teaches all limitations and motivations of claim 4, further comprising: receiving selection of a second document from the secondary search provider; (See Perez [0019] "The server's GUI may comprise a graphical user interface operable to, for example, allow the user of the server 102 to interface with at least a portion of the platform for any suitable purpose, such as...requesting... as well as viewing and accessing [Thus, receiving] source documents [i.e. a second document] associated with business transactions and applications")

building a second index for the second document and a second vector table for the second document, the second index comprising information for term searching and the second vector table comprising information for semantic searching; (See also Tomkins [0088] "Some embodiments may generate...the new domain vector [i.e. a second vector table]" See also Tomkins [0109] "some embodiments may update or generate [Thus, building] a domain vector for a document [i.e. a second document]" See also Tomkins [0293] “some embodiments may generate [Thus, building] or update the set of indices 1832 [Thus, a second index] based on the set of queries.” See also rejection of claim 1 indicating indices comprising information for term searching and domain vector comprising information for semantic searching. [Thus, building a second index for the second document and a second vector table for the second document])

performing a second term search for the query based upon the second index; (See Tomkins [0243] “Some embodiments may use an index that matches n-grams [i.e. terms] of a query with n-grams stored in or otherwise associated with documents” See also Tomkins [0242] “some embodiments may use one or more indices [i.e. a second index] to obtain or process information based on a query”)

performing a second semantic search for the query based upon the second vector table; (See also Tomkins [0044] “Some embodiments may retrieve the set of documents based on...word vectors [e.g. a second vector table]” See Tomkins [0050] “some embodiments may use inputs provided by a user to perform semantic searches [Thus, a second semantic search]”)

aggregating second search results from both the second term search and the second semantic search; (See Tomkins [0142-0143] Disclosing updating the ranking of documents retrieved by a term search and documents retrieved by an expanded query for semantic search [Thus, aggregating search results]; the expanded queries use associated concepts or learned representations of an ontology graph to obtain relevant results. Additional example shown in Tomkins [0144-0145] “As described above, the fifth n-gram 850 includes the text “VTE” [Thus, a second term search] and may be associated with the n-gram “Acute Venous Thromboembolism” shown in the box 851 based on the association between the vertex 946 labeled “VTE” and the vertex 947 labeled “Acute Venous Thromboembolism” using one or more of the operations described above [Thus, aggregating second search results]...some embodiments may generate an expanded query [Thus, a second semantic search] that includes the n-gram “DVT” in place of or in addition to the n-grams “VTE,” “Acute Venous Thromboembolism,” or “Deep Vein Thrombosis” based on the vertex connections formed by the edges connecting the vertex 946, vertex 947, the vertex 973, and the vertex 950.”)

select a second subset of the aggregated second search results; and (See Tomkins [0238] “The UI 1500 shows a search bar 1510 displaying the query, “nursing mothers and benzoyl peroxide.” After an interaction with the UI element 1512, some embodiments may display a first search result box 1520 having a document summary 1522 and a second search result box 1530 having a document summary 1532. [Thus, select a second subset of the aggregated second search results]”)

sending the second subset to the secondary search provider. (See Tomkins [0085] “The process 300 may include alerting data providers [i.e. secondary search provider] or data monitors based on a set of criteria associated with a set of documents, a set of vertices, a set of vertex groups, or the hierarchy of the set of ontology graph relationships [i.e. a second subset], as indicated by block 330. [Thus, sending the second subset to the secondary search provider]”)

	Regarding claim 14, Tomkins discloses all of the elements of claim 4 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14.

Regarding claim 15, Tomkins discloses all of the elements of claim 5 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15.

Regarding claim 16, Tomkins discloses all of the elements of claim 6 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US Patent Application Publication No. US 20210295822 A1), in view of Espenshade (US Patent Application Publication No. US 20150269175 A1).

Regarding claim 8, Tomkins teaches all the limitations of claim 7, further comprising responsive to determining that the length is not greater than the threshold: perform a prefix fanout on a subset of terms in the query; (Tomkins teaches this limitations but omits some details. See Tomkins [0274] “some embodiments may use an index stored in the form of a trie (i.e. prefix tree)” See also Tomkins [0284] Disclosing block 1648 [Thus, determining that the length is not greater than the threshold] “some embodiments may retrieve a document based on the user-provided query by replacing one or more n-grams of the query with an alternative set of n-grams, where the alternative set of n-grams may be determined via a set of ontology graphs. Alternatively, or in addition, some embodiments may use an index [i.e. prefix tree]  to retrieve a document, where a key of the index may be determined based on the second set of learned representations or some other value based on the user-provided query.” Examiners note that a trie or prefix tree is a structure that stores prefix searches [i.e. prefix fanout])

However, Espenshade discloses this limitation in more detail (See Espenshade [0078] “The query interpretation module 110 explores at least three constraints 302 in the query. The first constraint specifies that the name of the brand is “cannon.” The second constraint specifies that the name of the brand is, alternatively, “canon.” And the third constraint indicates that the model name starts with the letter “p”. Although not expressly illustrated, the query interpretation module 110 may fan out the prefix “p” into a series of extended prefixes, such as “pa,” “pi,” “po,” “pu,” and “py,” each operating as a sub-constraint in its own right. [Thus, perform a prefix fanout on a subset of terms in the query])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins to incorporate the teachings of Espenshade to determining that the length is not greater than the threshold and perform a prefix fanout on a subset of terms in the query.
One would be motivated to do so to obtain relevant results [Espenshade 0148].

Regarding claim 18, Tomkins discloses all of the elements of claim 8 in method form rather than system form. Tomkins also discloses a system (0113). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US Patent Application Publication No. US 20210295822 A1), in view of Lastra (US Patent Application Publication No. US 20160179945 A1).

Regarding claim 20, Tomkins teaches all the limitations of claim 19.

Tomkins does not explicitly disclose annotating the index with a calculated TF-IDF value for each term in the index; and annotating the index with synonyms for a subset of terms within the index.

However, Lastra discloses annotating the index with a calculated TF-IDF value for each term in the index; and annotating the index with synonyms for a subset of terms within the index. (See Lastra [0074] “The documents are represented (indexed) by a vector of adapted TFIDF (Term Frequency—Inverse Document Frequency) weights [i.e. value], where each weight is defined according to the saliency of a concept, or instance of a concept, within a document [Thus, for each term], and its semantic discrimination capacity. [Thus, annotating the index with a calculated TF-IDF value for each term in the index]” See Lastra [0409] “The static nodes correspond to the classes within the base ontology, while the dynamic nodes correspond to the individuals, which are inserted as semantic annotations for the indexed info units. The proposed model considers two different types of individuals: (1) mentions to instances of concepts (individuals), or (2) mentions to whole classes using any...synonym” See also Lastra [0324] “annotating the mentions to classes and individuals with inverted indexes to the indexed information units [i.e. a subset of terms within the index]” [Thus, annotating the index with synonyms for a subset of terms within the index])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins to incorporate the teachings of Lastra of annotating the index with a calculated TF-IDF value for each term in the index; and annotating the index with synonyms for a subset of terms within the index.

One would be motivated to do so to improve search results [Lastra 0002]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161